                         Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 1 of 11


Pro Se 7   Qev. l2l16) Complaint for Employmeirt Discrimination



                                                UNrrEo Srarrs Drsrrucr CoURT
                                                                                      for the

                                                                        Eastern District of Louisiana

                                                                                         Division                  20- 03 107
                                                                                                Case No.
                                                                                                                     SECT.E[tlAG.2
                                                                                        )
                                                                                                               (to befilled in by the Clerk's O/fice)
                                Dena S. Peters                                          )
                                                                                        )
                                      Plaintiff(s)
(Write the             name of each   plaintiff who                                     )
                full                                  is   filing this complaint.
If the names of all the plaintdfs cannotfit in the space above,
please write "see altached" in the space and attach an additional
                                                                                        )       Jury Trial: @heckone)      f, Yes E           No
                                                                                        )
page with the full list of names.)
                                                                                        )
                                          -v-
                                                                                        )
                                                                                        )
                                                                                        )
                   Chenmed Senior Medical Center                                        )
                             Defendant(s)                                               )
(I{rite   the   name of each defendant who is being sued. lf the
                full                                                                    )
names ofall the defendants cannotfit in lhe space above, please
write "see attached" in the space and attach an additional page
                                                                                        )
with thefull list of names.)                                                            )



                                      COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L               The Parties to This Complaint
                A.         The Plaintiff(s)

                           Provide the information below for each plaintiff named in the complaint. Attach additional pages                               if
                           needed.

                                       Name                                         Dena S. Peters
                                        Street Address                              4244 Colorado Avenue
                                        Citv ana County                             Kenner
                                        State and Zip Code                          Louisiana
                                        Telephone Number                            504-461-3748
                                        E-mail Address                              dpeters@tulane.edu

 TENDERED FOR FILING


                 Nov 1 3                                                                         (                                              tteoWlt{
                               ?020

      U.S DISTRICT COURT                                                                             nllrl
    Eastern Dstrict of Louisiana                                                                     lllOdlr
           Deputy Clerk
                                                                                                 -llm                                                   Page   I of   7
                    Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 2 of 11


Pro Se 7 (Qev.   l2il6) Complaint for Employment Discrimination


          B.           The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, or a corporation. For an individual defendant,
                       include the person's job or title 1yrnown1. Attach additional pages if needed.


                       Defendant No.       I

                                 Name                             n!c!ar_d   Larkin_
                                 Job or Title 6f known)           sales director
                                 Street Address
                                                                  l3el ryw1q7m st.suite   122
                                 Citv and CounW                   Miami
                                 State and Zip Code               Florida 33169
                                 Telephone Number                 305628-6117
                                 E-mail Address (if known)


                       Defendant No. 2
                                 Name
                                 Job or Title fif known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                       Defendant No. 3
                                 Name
                                 Job or Title 6f known)
                                 Street Address
                                 CiW and County
                                 State and     Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 4
                                 Name
                                 Job or Title 6f rnown)
                                 Street Address
                                 CiW and County
                                 State and     Zip Code



                                                                                                                    Page2of   7
                 Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 3 of 11


Pro Se 7 (Rev. l2l16) Complaint for Employment Discrimination



                               Telephone Number
                               E-mail Address (if lotown)


          C           Place of Employment

                      The address at which I sought employment or was employed by the defendant(s) is


                               Name                                  Jencare Senior Medical Center
                               Street Address                        3530 Houma Blvd.
                               City and County                       Metairie
                               State and   Zip Code                  Louisiana
                               Telephone Number                      504-264-5142


I         Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to               (check att that appty)



                                 Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. $$ 2000e to 2000e-l 7 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit infederal district court tmder Title YII, you mustfirst obtain a
                                 Notice of Right to sue letterfrom the Equal Employment opportunity commission.)


                 X               Age Discrimination in Employment Act            of   1967, as codified, 29 U.S.C. $$ 621   to 634.

                                 (Note: In order to bring suit infederal district court under the Age Discrimination in
                                 Employment Act, you mustfirstfile a charge with the Equal Employment Opportunity
                                 Commission.)


                 x               Americans with Disabilities Act of 1990, as codified, 42 U.S.C. $$              l2l 12to l2l17.

                                (Note: In order to bring suit infederol district court under the Americans with Disabilities
                                Act, you mustfirst obtain a Notice of Right to Sue letterfrom the Equal Employment
                                 Opp ortm i ty C omm i s s i on. )


                                 Other federal law gpecify the federal law):
                                 Retaliation, and wrongful termination

                 tr              Relevant state law 6p"c,fy, if known);



                 tr              Relevant city or county law gpecify, if known)




                                                                                                                                   Page3   of   7
                 Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 4 of 11


Pro Se 7 (Bev. l2l16) Complaint for Employmart Discrimination




III.        Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiffharm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additionalpages if needed.

          A.        The discriminatory conduct of which I complain in this action includes                     @heck au that appty):



                            tr            Failure to hire me.

                            x             Termination of my employment.
                            x             Failure to promote me.

                            x             Failure to accommodate my disability.

                            x             Unequal terms and conditions of my employment.

                            x             Retaliation.

                            tr            Other acts 6pecify)        I was fired while out on medical leave. I was falsely accused              of
                                                                     tampering with company records.
                                         (Note: only those grounds raised in the chargefiled with the Equal Employment
                                         Opportmity Commission can be considered by the federal district court tmder the
                                        federal employment discrimination statutes.)

       B.           It is my   best recollection that the alleged discriminatory acts occurred on date(s)

                    08t20/2019


       C.           I believe that defendant(s)       (checkone):

                            tr           is/are still committing these acts against me.

                            X            is/are not   still committing these acts against me.

       D.           Defendan(s) discriminated against me based on my                 (check   all rhat apply and explain)

                            x            race                       african american
                            x            color                      Aa.f. Uro*r,

                            tr           gender/sex

                            tr           religion

                            tr           nationalorigin
                            x            age (year of   birth) 1968                (only when asserting a cloim of age discrimination.)
                            x            disability or perceived disability \pectfy disabitity)
                                           my husband's cancer, my multiple sclerosis diagnosis,
                                           and hyperparathyroidism disease.




                                                                                                                                       Page 4   of   7
                  Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 5 of 11


Pro Se 7 ($ev. l2116) Complaint for Employment Discrimination




        E           The facts of my case are as follows. Attach additional pages if needed.
                    I was fired by     -y
                                        white district manager while on Medical leave on 0812012019. I placed my medical
                    leave with my company on Friday August 16,2019. Prior to being fred, I was continually hanased and
                    retaliated against on 4 different occassions in less than 30 days prior to termination. I was falsely
                    accused of tampering with company records while other reps who were white, and also the entire sales
                    team including myself was instructed by our assistant sales manager (which she said was approved by
                    top management), to use those records in the computer that we could not obtain as patients on an earlier
                    date. We all obliged her, but I was the only one to get fired



                    (Note: As odditional supportfor thefacts of your claim, you mcy attach to this complaint a copy of
                    your chargefiledwith the Equal Employment Opportunity Commission, or the chargefiled with the
                    relevant state or city human rights division.)


w.      Exhaustion of Federal Administrative Remedies

        A.           lt   is my best recollection that     I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                     on    (date)



                      ...Ausust 26,2019


        B.          The Equal Employment Opportunity Commission               (check one):

                               tr         has not issued a Notice of Right to Sue letter.

                               X          issued a Notice of Right to Sue letter, which I received on   @arc)   8128!2020
                                         (Note: Auach a copy of the Notice of Right to Sue letterfrom the Equal Employment
                                         Opportunity Commission to this complaint.)


        C.           Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                              x           60 days or more have elapsed.

                               tr         less than 60 days have elapsed


V.      Relief

        State briefly and precisely what damages or other relief the plaintiffasks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.




                                                                                                                            Page 5   of   7
                    Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 6 of 11


Pro Se 7 (Rev.   l2lld)   Complaint for Employment Discrimination




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure I l, by signing below, I certifo to the best of my knowledge, information,
        and belief that this complaint: (l) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifring, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule I l.



        A.                For Parties Without an Attorney

                          I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                          served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                          in the dismissal of my case.


                          Date of   signing:           l1/912020


                          Signature of    Plaintiff          Dena Peters
                          Printed Name of      Plaintiff     O"nu   p"t".,

        B.                For Attorneys

                          Date of signing:


                          Signature of Attorney
                          Printed Name of Attorney
                          Bar Number
                          Name of Law Firm
                          Street Address

                          State and   Zip Code
                          Telephone Number
                          E-mail Address




                                                                                                                           Page 6   of   7
Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 7 of 11




                                                                   Page 7   of   7
         Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 8 of 11
     National
                   American(U.S.)
    Adverse AcUon(sl
     lwas fired by my
                       wh ite District ma
    was continual ly                      nager while on Medical
                     ha rassed and reta                            leave_ 8t20t2079.
    fess than 30                         liated against on                                  t
                 days. I was falsel y                      4 different occasions
    after other                        accused of tam pering                     in
           reps who were                             with company records
   dosobym y immediate   white did the sa me
                                             thing after
                              su pervisor. I was                    we were all told to
   complaint. I was                                a witness to an
                      denied a promotion                           other EEOC
  complaints on me.                           3 tim es. A white
                         I was called into                      employee m ade 2
  names and was                            the office to get
                    told that I could                         badgered.   I was called
  and that so mething                  not ke eP up with the
                          was fundamental                       youn ger employees
  was che wed out                             ly wrong wi th me.
                    for our actions and                           He also said that
  Well tha t write up                      that he wou ld write                      he
                       turn ed into a te rmination                me up on Friday
  morning to inform                                  when tcalled on
                       my company that                                 Monda v
                                            I was out on medical
                                                                   feave



Something must
                   be fundamental ly
others. you must                      wrong with me You
                   be menta llv unstable                   can&a pos; t keep
know better . Also                         . You have been                    up with the
                    that he rs pissed                      here the lo ngest
                                                                             and
wrong num bers                        because he was
                 due to my numbers                     chewed out for reporting should
                                       falling off.                              the

Deniz Celestain,
                  and Becky Celestai
stgn a warning                       n, and Sarah white
                along with myself                       emplo ,yees were
gainfu llv employed               but they were n of                      also told
                    th ere.                          termina ted I was. They a re to
                                                                                  still
     Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 9 of 11




Janell Solieu- 504-858-3684, Tammy Smythe- 504-559-6022, Chad Lewis- 504-202-
1310, Marie Patron- 504-264-5142. Also Cassandra Hodges- 225-326-0043, Vernetta
Martin- 504-256-3933, Deborah Marquet- 504-343-1525,

Brian Doll- 50L-733-7303, Terrie Early- 504-234-3131, Ashley Nutter- 504-610-2461.

All of these witnesses will provide my unjust treatment from my immediate
supervisors Richard Larkin and Lisa Ellis for retaliation and bullying, as well as me
being fired unjustly by my white sales director ( Richard Larkin) without a warning
and while I was on medical leave; also after Deniz( white employee) filed an internal
complaint on me. I was fired because I refused to work overtime due to my sick
husband having cancer. He need me to be his caregiver on the weekends. I also got
sick myself and took medical leave due to a multiple sclerosis diagnosis, thyroid
issue, and menopause. I was denied a promotion 3 times and was being managed
by someone with only a high school education, but was told that I was not ready to
be the manager by Richard Larkin. I am a Tulane University graduate who
graduated with honors,

Please tell us anv other information about vour exoerience?

Aftertrying to resolve bullying and harassment in the past internally with my
employer, they have blackballed me, discriminated against me raciaily, age,
gender, labeled me a trouble maker, alienated me from the sales team, and treated
me less than a person. This has caused me anxiety, depression, and medical issues.
Despite of everything, I still manged to exceed my expectations, as well as excel
over all of my other co-workers. With that being said it caused a tot of jealousy,and
envy. My managers influenced the team against me. Then they started to attack my
character and falsely accuse me of doing things against company rules on the last 2
weeks of my employment. They also said they fired me because I admitted to
tampering with company records which was&apos;nt the truth. I would have never
have done anything like that. lt would be even stupider to admit to doing such a
criminal thing if t had. This is outrageousll and I am beyond hurt behind all of this
mistreatment. I gave this company 3 solid years out of my life. I was hired at the
end Sept of 20L6land started in the beginning of Oct.2016. I lossed my daughter on
October 30, 2016. I cam back to work on Dec 1,2016 to keep myself busy. I worked
tirelessly on many nights and I excelled and achieved my goals over everyone. We
had 2 managers in two years. The assistant manager did not know what she was
doing. She never managed anyone before, she never did outside sales, and she
did&apos;nt go to college. I was basically managing the whole team but I never got
promoted or paid for it. When my husband got sick, not to mention and when I got
sick later, I was viewed as a liability. I lost my medical insurance, my vacation days,
my leave, and my 40Lk. lt was a BIG slap in my face. I made them so much money
by enrolling new patients.
       Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 10 of 11




                   ()     J          l5tr-)   c't (--:.tr+-
                        EGj*n rn D;r;lo,J
                         Df( tctr+L
                          LDn(bin4               b, f;l;y
-f*                       e c\Se',   )os+ y^o. k €.r
      Slor*a,tti
                                 **)      /vD venbcc (i, Jom




                               ttL
                      Case 2:20-cv-03107-SM-DPC Document 1 Filed 11/13/20 Page 11 of 11



,{ftq.* tt::t."
ffii|.::'."




                                                           '-:rll.,':
                                                                        ":r'




                  t
